In re Louisiana State of et al.; Transportation & Development Dept, of; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Ascension, 23rd Judicial District Court Div. C, Nos. 64,916, 64,921; to the Court of Appeal, First Circuit, No. 2001 CW 1021.
Granted in part, denied in part. The requested discovery is quashed insofar as it requires use of the Department of Transportation’s database to produce the requested information. If the information may be produced independently by the Department of Public Safety without use of the Department of Transportation’s database, the discovery is permitted. However, the right of the Department of Public Safety to seek a protective order in the event the requested discovery is unduly burdensome is reserved.